DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 01/21/2021.
B.	Claims 1-20 remains pending. 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lee, Jinha et al. (US Pub. 2019/0310757 A1), herein referred to as “Lee”.


As for claims 1, Lee teaches. A method and corresponding system of claim 11 and medium of claim 20 comprising:

in a messaging system that provides a messaging client, configuring an augmented reality component to apply a modification to a media content object, the augmented 

constructing a deep link including the augmented reality component identifier (par. 79 one example is AR mesh used as identifier):

detecting launching of the messaging client at a client device in response to activation of the deep link from a third party resource (par. 80 user activating an app associated with pictures, but message app is inherent as it is later disclosed);

in response to the detecting, using the augmented reality component identifier from the deep link to obtain data representing the augmented reality component (par. 81 the AR glasses may process, scan, or be configured to detect particular gestures associated with the device);

using the data representing the augmented reality component, causing the augmented reality component to load in a camera view user interface of the messaging client at the client device, the camera view user interface including output of a digital image sensor of a camera of the client device, the loading comprising applying the modification to the output of a digital image sensor (par. 82 The mobile phone may be connected to the AR network or system. With a swipe or other gesture, the AR system may retrieve the 

causing presentation of the camera view user interface at the client device, the presentation comprising the output of the digital image sensor modified by the augmented reality component (FIG. 20 illustrates an example of how a user may use the AR system to view or access more information and/or with greater context and simultaneously than may otherwise be available using a normal 2D device or 2D application. In the example shown, the Twitter® application (which displays data in a 2D scroll view within 2D devices and applications) may be loaded into the AR system (which may operating on a user's local device, or on a cloud-based device logged into a user's account). The tweets or other messages may be received by the AR system and rendered as a 3D flow view within the physical 3D environment of the user).

    PNG
    media_image1.png
    678
    272
    media_image1.png
    Greyscale


As for claims 2 and 12, Lee teaches. The method of claim 1 and corresponding system of claim 11, further comprising: detecting a request at the messaging client to share content comprising the output of the digital image sensor modified by the augmented reality component; generating shared content by including, with the content, a reference 


As for claims 3 and 13, Lee teaches. The method of claim 2 and corresponding system of claim 12, wherein the reference identifying the third party resource is a link actionable to launch the third party resource from the shared content displayed at the further computing device (par. 177; fig. 48 user interacts with VR desktop to access content linked from a home starting point represented by a home bar arcing around main user while a second user watches).

As for claims 4 and 14, Lee teaches. The method of claim 2 and corresponding system of claim 12, wherein the communicating of the shared content to a further computing device comprises configuring the shared content to include a message duration parameter, the message duration parameter comprising an amount of time for the shared content to be displayed on a display of the further computing device (here are various examples of different means of tracking and displaying time within the user interface of the AR system presentation to the user. Par. 67 thought bubbles are displayed for period of time; par. 107 recording session time, par. 180 icons move according to time passing; par. 314 length of time is shown that a user was in a room) .

As for claims 5 and 15, Lee teaches. The method of claim 2 and corresponding system of claim 12, further comprising: unlocking the augmented reality component at the messaging client at the client device for a predetermined period of time, in response to the communicating of the shared content to the further computing device, the unlocking comprising including in the camera view user interface a user selectable element actionable to load the augmented reality component in the camera view user interface (par. 38 and 42 describe unlocking access to larger view of user interface of 2D phone through the camera view of the AR glasses).

As for claims 6 and 16, Lee teaches. The method of claim 1 and corresponding system of claim 11, wherein the constructing of the deep link is in response to a request from a third party system that provides the third party resource, wherein the third party system is identified in the messaging system as a registered entity (par.83, TWITTER, FACEBOOK and INSTAGRAM are examples of third party connected information sources the provides content to the view of the user wearing the AR glasses).

As for claims 7 and 17, Lee teaches. The method of claim 1 and corresponding system of claim 11, wherein the camera view user interface is a modal camera view user interface in which the augmented reality component is the only augmented reality component referenced in the camera view user interface (fig. 63 depicts and describes in par. 224 of a meeting space such that camera view user interface is modal view which is only augmented 

As for claims 8 and 18, Lee teaches. The method of claim 7 and corresponding system of claim 17, wherein the modal camera view user interface includes a user selectable element configured to cause dismissal of the modal camera view user interface and presentation of a main camera view user interface, the main camera view user interface including one or more further user selectable elements lacking in the modal camera view user interface (par. 230-232 saved meeting spaces display content registered with a particular user that is only displayed when said user is within a space, such that a second user would not be able to view this content when the first user is not present or not sharing said content).

As for claims 9 and 19, Lee teaches. The method of claim 1 and corresponding system of claim 11, further comprising: validating the augmented reality component identifier, and determining that the augmented reality component is available for use in the messaging client at the client device (par. 230 loading a saved meeting space allow for sharing and interacting with applications as discussed in claim 1 and 6).

As for claims 10, Lee teaches. The method of claim 1, wherein the third party resource and the messaging system are provided by distinct entities (FIG. 60, the AR/VR system may provide a foundation or framework for developing or executing different apps or applications by third parties. Some example apps are described herein. The 3D search 

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DOCUMENT-IDENTIFIER:    US 20200309944 A1 
 
TITLE:                  AUGMENTED REALITY PLATFORM AND METHOD FOR USE OF SAME 
 
PATENT-FAMILY-ID:       72607408
Abstract Paragraph - ABTX (1): 
    An augmented reality platform and method for use of the same are provided.  
In one embodiment, an array of locationing devices determine a perspective 
value of a physical object within a space based on visual-inertial odometry, 
radio wave positioning, and acoustic positioning.  A server determines a 
decided value of the physical object based on a plurality of perspective values 

digital map and digital library maintained by the server maintain the location 
of physical objects and spatial experiential objects in order to provide the 
spatial experiential object to an augmented reality device.

 
TITLE:                  VIRTUAL REALITY DEVICE, METHOD FOR VIRTUAL REALITY 
 
PUBLICATION-DATE:       June 29, 2017
ABSTRACT: 
 
A method for virtual reality (VR) includes sensing a dragging movement of a VR 
controller during a period that a trigger of the VR controller is triggered, 
and displaying a plurality of icons of a tool menu in a VR environment 
corresponding to a dragging trace of the dragging movement of the VR 
controller. 



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 24, 2022